DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the response and amendment filed 4/27/2021 entered from which Claims 1, 3, 5, 7 and 10-15 are pending wherein Claims 11-15 were withdrawn.  Of the claims under consideration Claim 1 is amended.  Claims 2, 4, 6 and 8-9 are cancelled.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' responses and amendments filed 4/27/2021.  

Claim Rejections - 35 USC § 112
Claims 1, 3, 5, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1, 3, 5, 7 and 10, Claim 1 and 3 each recite “the ions” which is vague, unclear and indefinite because Claim 1 from which claim 3 depends recites “ions” and “ions comprise a boron (B) ion”.  Therefore is “the ions” of Claims 1 and 3 the same as or different from “ions” and/or –ions comprising a boron (B) ion” - -?  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of JP H09113943, Kawakubo et al. evidenced by the article entitled “Lamellar Self-Assembly of a Porphyrin Derivative Possessing Poly(Ethylene Oxide) Methyl Ether and the Formation of a Silica–Porphyrin Hybrid with Tetraethoxysilane”, Shintaro Nasu et al. Journal of Colloid and Interface Science 348, pgs 446–451(2010) (hereinafter “Nasu”).   
For JP H09113943 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Kawakubo”.    
Regarding Claims 1, 3, 7 and 10, Kim discloses in the entire document particularly at the abstract and at Fig. 1 a plastic substrate having a multi-layer structure comprising plastic films {i.e. plastic support member} attached to each other, and a first buffering layer of an organic-inorganic hybrid, a layer of gas barrier, and a second buffering layer of an organic-inorganic hybrid which are stacked on both sides of the plastic films in an orderly manner, each layer forming a symmetrical arrangement centering around the plastic films.  Because the plastic substrate has a small coefficient i.e. for Claim 7}.  From ¶s 0036-0039 and 0065 the first organic-inorganic hybrid buffer layer, depicted as layers 115 a and b of Fig. 1, reduce a difference in the coefficients of thermal expansion of the plastic films and the gas barrier layer, and an adhesion of the plastic films to the gas barrier layer can be improved by adjusting compositions of the organic and inorganic constituents.  In addition, it can increase adhesion to the gas barrier layer and minimize surface defects by flattening the surface of the plastic films.  The gas barrier layer is a dense inorganic material layer having a small coefficient of linear expansion and that blocks such gasses as oxygen and water vapor as depicted in Fig. 1 as layers 120a and b.  The second organic-inorganic hybrid buffer layers, depicted as 125a and b of Fig. 1, over the inorganic layer 120 a and b, which is over the organic inorganic hybrid layer 115a and b, prevent cracking of the gas barrier layer, as well as further improving gas barrier properties by filling defects of the 1)m--Si--X(4-m), where X, which may be identical or different, is hydrogen, halogen, C1-12 alkoxy, acyloxy, alkylcarbonyl, alkoxycarbonyl, or --N(R2)2 (where R2 is H or C1-12 alkyl); R1, which may be identical or different, is C1-12 alkyl, alkenyl, alkynyl, aryl, arylalkyl, alkylaryl, arylalkenyl, alkenylaryl, arylalkynyl, alkynylaryl, halogen, substituted amino, amide, aldehyde, keto, alkylcarbonyl, carboxy, mercapto, cyano, hydroxy, C1-12 alkoxy, C1-12 alkoxycarbonyl, sulfonate, phosphate, acryloxy, methacryloxy, epoxy, or vinyl; oxygen or --NR.2.2 (where R2 is H or C.sub.1-12 alkyl) 1 and Si to give --( R1)m --O--Si--X(4-m) or (R1)m--NR2--Si--X(4-m); and m is an integer of 1-3.  Examples include methyltrimethoxysilane (MTMS), methyltriethoxysilane (MTES), 3-aminopropyltrimethoxysilane, and tetraethoxysilane (TEOS) (See ¶ 0073).  Kim divulges at ¶ 0072 in example 1 that A PET (polyethylene terephthalate, SH38, SK of Korea) film having a thickness of 100 microns, which had been acryl primer coated on both sides {i.e. for Claim 10} by biaxial drawing extrusion.  Kim discloses at ¶s 0070 and 0077 that the plastic substrate with the multi-layered structure can be substituted for a glass substrate which is breakable and heavy that is currently used in display devices etc. of the related art.  In addition, the plastic substrates with the multi-layered structure can be used as a material for which superior gas barrier properties are demanded, in addition to the display devices.  The multi-layered plastic substrate was measured for the major properties required for a display device, such as transparency, haziness, oxygen transmission rate, water vapor transmission rate, coefficient of thermal expansion, and pencil scratch hardness of the plastic substrate as shown in Table 1.  Kim divulges at ¶ 0043 that the plastic film in the plastic substrate of has a film or sheet form having a thickness of 10 to 1,000 microns (um).  This thickness for the plastic substrate and the thickness of the organic-inorganic hybrid layer from 2-10 µm both overlap such ranges of the pending claims of from about 400 to about 1,000 µm for plastic support and about 2 to 20 µm for the organic-inorganic hybrid layer.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with 
Kim does not expressly disclose that the second buffering organic-inorganic hybrid layers have implanted ions.  
Kawakubo is directed as is Kim to organic-inorganic hybrid material as disclosed in the abstract and at ¶s 0019, 0028, 0039, 0045- 0048, 0059, 0071, 0075, 0118, 0120 and Figs. 1-5 and 18, claim 8  of making it possible to arbitrarily control various kinds of physical characteristics, such as optical characteristics and electric conductivity, by implanting ions into a hybrid mixture formed by dispersing an organic compound into an inorganic compound to cause the interaction of the organic compound and ions.  The ions 3 are implanted to the local part or the entire part of the hybrid mixture 4 formed by dispersing the organic compound 1 into the inorganic compound 2 to cause the interaction of the organic compound 1 and the ions 3.  The hybrid mixture 4 is formed by including the organic compound 1 in the microspaces in the inorganic compound 2 or covalent bonding the organic compound with the inorganic compound 2.  The concentration of the organic compound is preferably set at 10-5 to 10-13 mol/ cm3.  A change, such as formation of a complex is induced by the interaction of the organic compound and the ions by changing the quantity of the inplanting ions or inplanting energy.  This change is imparted to the hybrid mixture 4, by which the material locally or wholly changed in the optical characteristics, electrical characteristics or magnetic characteristics, etc., of the hybrid mixture 4 is obtained.  From ¶s 0019, 0028, 0045,0118, claim 8 and Figure 18 the 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.  From ¶s 0045-0049 the hybrid shown in the schematic diagram of FIG. 1. 4, sol - gel method, obtained by an organic compound can be adsorbed onto a vacuum deposition method or a porous inorganic compound. The inorganic compound, a portion of Si in SiO2, SiO2 B, Ai, an optical material such as a multicomponent system or TiO2.  As the organic compound 1 dispersed in the inorganic compound 2, such organic compounds include imidazoles, and fullerenes.  The ion species to be injected, H, He, Li, Be, B, C, N, O, F, Ne, Na, Ma, Al, Si, P, S, Cl, Ar, K, Ca, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ga, Ge, Se, B, Kr, Rb, Sr, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, cd, In, Sn, Sb, Te, I, Xe, Cs, Ba, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Td, Dy, Ho, Er, Tm, Yb, Lu, Hf, ta, Re, Os, Ir, Pt, Au, Hg, etc., can be used protons, ions of various 13 at the lower keV to 1017 cm-2 (area) at the higher keV.  This range of concentration overlaps that of pending claim 1 from 2x1013 to 1x1014 /cm2 as ions per unit area.  From ¶s 0049-0052, and example 1 a thickness of 2 mm of SiO2 glass from TEOS and organic compound of tetraphenylporphyrin was about 2 mm.  Nasu evidences in the abstract and at § 2.3 that peelable thick films are produces from TEOS prehydrolyzed in EtOH with dilute HCl at 25º for 25 min, where the solution was added to a prescribed amount of PEO-TPP (tetraphenylporphyrin with poly(ethylene oxide) methyl ether on the para positions of phenyl groups in the (TPP) ring) and stirred for 5 min.  The molar ratio of TEOS/PEO-TPP/ H2O/HCl/EtOH was 1:0.037:8.3:0.041:6.3. The precursor solution was spin-coated on glass substrates and air-dried at room temperature for 24 h.  Given that the ions like boron are implanted in the entire part of the hybrid mixture which is 2 mm (2,000,000 nm) thick the range of boron ion implantation overlaps that range of 300 to 400 nm of pending Claim 1.  For this implantation depth as well as for the range of ion concentration from 1013 to 1017 cm-2 both overlap the claimed ranges where for the latter is 2 x1013 to 1x1014 /cm2 as ions per unit area, in accordance with MPEP § 2144.05, in the case where the claimed range 
For Claim 3 the disclosed range of energy from Kawakubo is 100 to 8000 keV, whereas the claimed range of Claim 3 is about 60 to about 80 keV.  Given that the term “about” as defined in the specification as represented by the U.S Patent Application Publication No. 2018/0009200 at ¶ 0048 is within +/- 30% of the stated value, then for 80 keV 30% is 0.3 x 80= 24 or 80+24 = 104 keV.  Therefore the range of Kawakubo of 100 to 8000 keV overlaps that of pending claim 3 of about 60 to about 80 or 104 keV.  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III to have from Kim the plastic substrate with plastic 13 to 1017 ions/cm2 motivated to have a sol-gel layer with controllable physical properties such as optical characteristics as for Claims 1, 3, 7 and 10.  Furthermore the combination of Kawakubo with Kim has a reasonable expectation of success because Kawakubo provides a sol-gel of TPP TEOS that is boron ion implanted for control of physical characteristics like optical characteristics and the sol state derived TEOS/MTES organic inorganic layer of Kim is also for  fewer defects for displays replacing glass i.e. an optical use. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kawakubo further in view of U.S. 2017/0243737, Tanigaki et al. (hereinafter “Tanigaki”).  
Regarding Claim 5, Kim in view of Kawakubo is applied as to Claim 1, however Kim as modified does not expressly disclose that the organic inorganic hybrid comprises silicone resin and a polymer resin.      
Tanigaki discloses in Fig. 1 and ¶s 0014, 0020-0022 and 0146-0150 that a polysiloxane film, 2, from a polysiloxane-containing composition, is ion implanted at (4).  The polysiloxane-containing composition improves a cured film obtained from this composition in heat resistance, chemical resistance, film density and adhesiveness onto a substrate as an underlying member.  From ¶s 0021-0022, the polysiloxane-containing composition may contain other resin, or a precursor thereof.  Examples of the resin or the precursor include polyimide, acrylic resin, epoxy resin, novolak resin, urea resin, polyamic acid, polyamideimide, polyamide, polybenzoxazole, and polyurethane; and respective precursors of these resins (i.e. polymer resin for Claim 5).  From ¶s 0024-0048 the polysiloxane is a thermosetting resin, and when this resin is thermally cured at a high temperature to be subjected to dehydration condensation, siloxane bonds (Si--O), which are high in heat resistance, are formed.  From Id the polysiloxane is preferably a polysiloxane containing an organosilane unit represented by the following general formula (1), (2) or (3): 
    PNG
    media_image4.png
    102
    139
    media_image4.png
    Greyscale
 (1), 
    PNG
    media_image5.png
    84
    159
    media_image5.png
    Greyscale
(2), 
    PNG
    media_image6.png
    95
    141
    media_image6.png
    Greyscale
(3).  From ¶ 0043 the polysiloxane 
    PNG
    media_image7.png
    92
    134
    media_image7.png
    Greyscale
.  Examples of formula 1 include trifunctional silanes such as methyltrimethoxysilane (MTMS) and examples of formula 4 include tetrafunctional silanes like tetraethoxysilane (TEOS).  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III to have from Kim as modified the plastic substrate with plastic layers and an acrylic primer and a first organic-inorganic hybrid layer and an inorganic layer and a second organic inorganic hybrid layer few defect providing layer {i.e. first organic-inorganic hybrid layer of pending claims} arranged on each side of the substrate, where each second buffering TEOS and MTES organic-inorganic hybrid film can be with a transparent polycarbonate, polyester or polyimide layer plastic support or silicon wafer and each such TEOS and MTES organic-inorganic hybrid film can be where from Kawakubo each second buffering TEOS and MTES organic-inorganic hybrid film of Kim can be with a transparent polycarbonate, polyester or polyimide layer plastic support or silicon wafer and each such TEOS and MTES organic-inorganic hybrid film can be with boron ion implanted sol-gel TPP TEOS at 100 keV to a depth in a range from the surface to 2 to 20 µm as in Kim with fluences ranging from 1013 to 1017 ions/cm2, as afore-described for Claim 1, where from Tanigaki the TEOS and MTES of modified Kim form a polysiloxane for ion implantation that also has a .        
Response to Arguments
Applicant’s arguments filed 04/27/2021 with amendments have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J STACHEL/Primary Examiner, Art Unit 1787